Scheinin v Monas (2019 NY Slip Op 07865)





Scheinin v Monas


2019 NY Slip Op 07865


Decided on October 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10261 302216/16

[*1] Joanne Scheinin, etc., et al., Plaintiffs-Respondents,
vHabib Monas, M.D., et al., Defendants, Bronx Harbor Health Care Complex Inc., doing business as Kings Harbor Multicare Center, Defendant-Appellant.


Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for appellant.
Meagher & Meagher, P.C., White Plains (Merryl F. Weiner of counsel), for respondents.

Order, Supreme Court, Bronx County (Robert T. Johnson, J.), entered on or about May 25, 2018, which, to the extent appealed from, denied defendant Bronx Harbor Health Care Complex Inc. d/b/a Kings Harbor Multicare Center's (Kings Harbor) motion for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Kings Harbor, the rehabilitation center to which plaintiff was transferred after surgery and hospitalization, was entitled to summary judgment dismissing plaintiff's complaint against it. In opposition to this defendant's motion, plaintiff's expert failed to identify any symptom or condition, which, if reported to plaintiff's physicians, would have expedited their diagnosis and treatment. Accordingly, plaintiff's expert failed to demonstrate that Kings Harbor deviated from accepted medical practice and that such failure was a proximate cause of plaintiff's death (see Bartolacci-Meir v Sassoon, 149 AD3d 567, 571-573 [1st Dept 2017]; Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2019
CLERK